PER CURIAM.
Defendant appeals from the denial of his motion to correct an illegal sentence entered upon the revocation of his community control. Upon the State’s proper confession of error, we vacate the sentence under review and remand for resentencing. Upon remand, the trial court shall allow credit for time served as follows: 113 days for county jail time served prior to the imposition of his original sentence, 309 days for his actual time served during his incarceration, and 15 days county jail time the defendant served prior to resentencing. State v. Green, 547 So.2d 925 (Fla.1989).1
Sentence vacated; cause remanded for re-sentencing with directions.

. Defendant is not, as he argues, entitled to all gain time earned up to the date of his release on probation. § 948.06(6), Fla.Stat. (1989).